   Case: 3:17-cr-00046-WHR Doc #: 80 Filed: 11/23/20 Page: 1 of 2 PAGEID #: 231




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,

                vs.                                    Case No. 3: 17cr046

TAYLOR DEVAUGHN WHITE,                                 JUDGE WALTER H. RICE

                        Defendant.


        DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
        BOND, SET AND MET ON SEPTEMBER 18, 2019; BOND REVOKED;
        NEITHER COUNSEL FOR THE GOVERNMENT NOR FOR THE
        DEFENDANT HAD ANY PROCEDURAL OR SUBSTANTITVE
        OBJECTIONS TO THIS COURT'S DISPOSITION; RIGHT OF APPEAL
        EXPLAINED AND UNDERSTOOD


        On October 16, 2020, the Defendant appeared in open Court and admitted to allegations

1, 2, 3, 4 and 6 set forth in a Petition directing him to show cause why his bond, set and met on

September 18, 2019, should not be revoked. The Defendant was found in violation of his bond at

that time.

       Pursuant to the record made in open Court on the aforesaid October 16, 2020, the

Defendant's bond was revoked and he was remanded to the custody of the United States

Marshals to be held until the time of sentencing.

       Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court' s disposition.
  Case: 3:17-cr-00046-WHR Doc #: 80 Filed: 11/23/20 Page: 2 of 2 PAGEID #: 232




       Following the above, the Defendant was orally explained his right of appeal, and he

orally indicated an understanding of same.




November 23 , 2020                           WALTER H. RICE
                                             UNITED STA TES DISTRICT JUDGE

Copies to:

Counsel of record




                                              2
